On Rehearing.
ROGERS, J.
A re-examination of the record in this case, assisted therein by the able arguments and briefs of counsel, and with particular reference to the errors complained of in the application for a rehearing, has confirmed us in the correctness of the conclusions of law and fact set forth in the original opinion herein.
Realizing that it would be to the interest of all parties to end the litigation in the present proceeding, we have given serious consideration to the earnest efforts of counsel for plaintiff to show by facts and figures from the record as it now stands that this court, if it could not render judgment for the amount sued for, was yet in a position to render judgment for a definite sum. However, we have been unable to completely reconcile his figures and conclusions with the record, and we feel that any judgment we might render would be an approximation based purely on guesswork. In these circumstances we have concluded that the decree rendered in connection with the original opinion is the only decree that can be rendered on the present record.
It is therefore ordered that the opinion and decree herein rendered by this court on the 10th day of March, 1924, be now reinstated and made final.
ST. PAUL, X, dissents.